                                                                                     Case 2:17-cv-03557-JAT Document 67 Filed 05/31/19 Page 1 of 2




                                                                            1   Stephen Montoya (#011791)
                                                                                Montoya, Lucero & Pastor, P.A.
                                                                            2   3200 North Central Avenue, Suite 2550
                                                                            3   Phoenix, Arizona 85012
                                                                                602-256-6718 (telephone)
                                                                            4   602-256-6667 (fax)
                                                                            5   stephen@montoyalawgroup.com

                                                                            6   Attorney for Plaintiff
                                                                            7
                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                            8
                                                                                                          FOR THE DISTRICT OF ARIZONA
                                                                            9
                                                                           10 Hector Villa,                                   No. CV 17-03557-PHX-JAT
                                                                           11 Plaintiff,
                                                                                                                              PLAINTIFF’S RESPONSE TO
                                                                           12                                                 DEFENDANT’S MOTION IN
                                                                              vs.                                             LIMINE NO. 5 RE: UNCHARGED
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS
M ONTOYA , L UCERO & P ASTOR




                                                                           13
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                                                              CONDUCT
                                                                              State of Arizona,
                                         PHOENIX, ARIZONA 85012




                                                                           14
                                                                           15   Defendant.
                                                                           16          Defendant’s Motion in Limine No. 5 (at p. 1, lines 16-17) seeks to exclude “all

                                                                           17   evidence of discriminatory, harassing, or other improper conduct other than what is in

                                                                           18   Plaintiff’s EEOC Charge.” (Emphasis added.)
                                                                           19          As the Court is aware, in its Order of April 25, 2019 denying summary judgment on
                                                                           20   Plaintiff’s discrimination and retaliation claims against ADOC arising from the conduct of
                                                                           21   Correctional Officer Deem, at pp. 12-28, the Court carefully analyzed this issue and
                                                                           22   concluded that Plaintiff was entitled to pursue any claims “like or reasonably related” to the
                                                                           23   allegations contained in his Charge of Discrimination.
                                                                           24          Of course, not all of the facts supporting Plaintiff’s claims are specified in his
                                                                           25   Charge of Discrimination. Nor need they be, as the Court acknowledged at pp. 12-14 of its
                                                                           26   Order. Based on its sweeping language, Defendant’s Motion in Limine No. 5 consequently
                                                                           27   purports to limit the evidence in a manner potentially inconsistent with this Court’s Order.
                                                                           28          Accordingly, because Defendant’s Motion in Limine No. 5 is potentially over-broad
                                                                                     Case 2:17-cv-03557-JAT Document 67 Filed 05/31/19 Page 2 of 2



                                                                            1   and inconsistent with this Court’s Order, the Motion should be denied and the issues raised
                                                                            2   in the Motion should be dealt with during the ordinary course of the submission of
                                                                            3   evidence at trial.
                                                                            4
                                                                            5                        Respectfully submitted this 31st day of May 2019.
                                                                            6                             MONTOYA, LUCERO & PASTOR, P.A.
                                                                            7
                                                                            8                              ________________________________
                                                                                                           Stephen Montoya
                                                                            9                              3200 North Central Avenue, Suite 2550
                                                                                                           Phoenix, Arizona 85012
                                                                           10
                                                                                                           Attorney for Plaintiff
                                                                           11
                                                                           12
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                I hereby certify that on May 31, 2019, I electronically transmitted the foregoing document
                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                                to the Clerk of Court using the CM/ECF System for filing and transmittal of a Notice of
                                                                           15   Electronic Filing to the following registrant:

                                                                           16   Michael K. Goodwin
                                                                                Kirstin A. Story
                                                                           17   Assistant Attorney General
                                                                           18   2005 North Central Avenue
                                                                                Phoenix, Arizona 85004
                                                                           19   Attorneys for Defendant
                                                                           20
                                                                           21
                                                                           22   ____________________________
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28


                                                                                                                             2
